             Case 1:20-cv-01106-LGS Document 31 Filed 04/14/20 Page 1 of 2




April 14, 2020                                                                                           Ian G. DiBernardo
                                                                                                 Direct Dial: 212.806.5867
                                                                                                        Fax: 212.806.6006
                                                                                                 idibernardo@stroock.com
Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:       Kewazinga Corp. v. Google LLC, Case No. 20-cv-1106 (LGS)
          Initial Pretrial Conference Teleconference Information

Dear Judge Schofield:

        Pursuant to the Court’s April 6, 2020 Order, ECF No. 26, the parties hereby file this joint
letter to provide teleconference information in advance of the initial pre-trial conference
scheduled for April 16, 2020 at 10:40 a.m. The teleconference information is as follows:

          Dial-in: 1-650-429-3300
          Conference ID: 796666838

The parties thank the Court for its attention to this matter.

Respectfully submitted,

/s/ Ian G. DiBernardo                                                  /s/ John M. Desmarais
Ian G. DiBernardo                                                      John M. Desmarais
Timothy K. Gilman                                                      Ameet A. Modi
Kenneth L. Stein                                                       Steven M. Balcof
Saunak K. Desai                                                        Elizabeth Weyl
Gregory R. Springsted                                                  DESMARAIS LLP
STROOCK & STROOCK & LAVAN LLP                                          230 Park Avenue
180 Maiden Lane                                                        New York, New York 10169
New York, NY 10038                                                     T: 212-351-3400
Tel: (212) 806-5400                                                    F: 212-351-3401
Fax: (212) 806-6006                                                    jdesmarais@desmaraisllp.com
Email:idibernardo@stroock.com                                          amodi@desmaraisllp.com
Email:tgilman@stroock.com                                              sbalcof@desmaraisllp.com
Email:kstein@stroock.com                                               eweyl@desmaraisllp.com
Email:sdesai@stroock.com
Email:gspringsted@stroock.com                                          Emily H. Chen (pro hac vice pending)
                                                                       DESMARAIS LLP
Counsel for Plaintiff Kewazinga Corp.                                  101 California Street
                                                                       San Francisco, California 94111
STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
             Case 1:20-cv-01106-LGS Document 31 Filed 04/14/20 Page 2 of 2

Hon. Lorna G. Schofield
April 14, 2020


                                                                       T: (415) 573-1900
                                                                       F: (415) 573-1901
                                                                       echen@desmaraisllp.com

                                                                       Counsel for Defendant Google LLC




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com            2
